       Case: 5:20-cv-02422-KBB Doc #: 15 Filed: 01/28/21 1 of 2. PageID #: 80




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 AKRON DIVISION

MARIE DRYSDALE,

Plaintiff,                                         Case No 5:20-cv-02422-JRA

        v.

JPMORGAN CHASE BANK, N.A.,

Defendant.


                                 NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that MARIE DRYSDALE (“Plaintiff”), hereby notifies the

Court that the Plaintiff and Defendant, JPMORGAN CHASE BANK, N.A., have settled all

claims between them in this matter and are in the process of completing the final closing

documents and filing the dismissal. The Parties anticipate this process to take no more than 60

days and request that the Court retain jurisdiction for any matters related to completing and/or

enforcing the settlement. The Parties propose to file a stipulation of dismissal with prejudice

within 60 days of submission of this Notice of Settlement and pray the Court to stay all

proceedings until that time.

Respectfully submitted this 28th day of January 2021.

                                                          Respectfully submitted,

                                                           /s/ Nathan C. Volheim
                                                           Nathan C. Volheim
                                                           Sulaiman Law Group, Ltd.
                                                           2500 S. Highland Avenue, Suite 200
                                                           Lombard, IL 60148
                                                           (630) 575-8181
                                                           nvolheim@sulaimanlaw.com



                                               1
      Case: 5:20-cv-02422-KBB Doc #: 15 Filed: 01/28/21 2 of 2. PageID #: 81




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.


                                                              /s/ Nathan C. Volheim
                                                              Nathan C. Volheim




                                                  2
